Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The following Office Action is in response to the amendment filed 3/4/2022. Claims 1-20 are pending in the application. Claims 1-20 are rejected as set forth below. 
Terminal Disclaimer
The terminal disclaimer filed on 3/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,214,402 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the battery also extends to a height above the operator platform”. It is unclear where there is support for this limitation in the specification, and it is not clearly shown in the drawings. Based on fig.’s 1 and 2, it appears that this may possibly be true, but only when the platform is not lifted/raised during use; therefore for this limitation to be true, the lift vehicle would not function properly since this would become untrue once the operator platform is lifted above the battery during operation.  As such, it is not only considered new matter, but it also fails to meet the written description requirement since the specification doesn’t reasonably convey how it would function properly with this limitation. 
Dependent claims are rejected as depending from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the battery extends to a height above the operator platform”. This language is confusing and unclear. As the operator platform moves up and down via the telescoping lift, it is unclear if applicant intends for the battery to always be above the operator platform, or only when the operator platform is in a certain position.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood
Specification
The amendment filed 3/4/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites “the battery also extends to a height above the operator platform”. It is unclear where there is support for this limitation in the specification, and it is not clearly shown in the drawings. As such, it is considered new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: there are no reference characters for the claimed “electric drive motor” or the “electric steering motor”, only a reference character “18” for an “electric motor”. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the battery also extends to a height above the operator platform” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, there are no reference characters for the claimed “electric drive motor” or the “electric steering motor”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 7 and 11-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Collins (4258825) in view of Wyse (4,484,663). Collins discloses a personnel lift vehicle, as best seen in Figure 1, comprising: a carriage 25, a telescoping lift 36, and a load carrying frame 20; 
the carriage further comprising a front portion and a rear portion; 
the telescoping lift 36 being connected to the rear portion of the carriage, as best seen in Figure 1; 
the load carrying frame being connected to and extending forward from the telescoping lift and including an operator platform 283, having entry to and exit from at least one lateral side thereof; 
an electric drive motor 62, an electric steering motor 131, and a battery 290 forward of the operator platform; 
the telescoping lift 36 and load carrying frame 20 located within a perimeter of the carriage 25; 
at least one wheel 23, rotatably connected to the front portion of the carriage, located within the perimeter of the carriage, driven forward and rearward by the electric drive motor 62 and turned directionally by the electric steering motor 131; and 
wherein the rear portion has at least two wheels 21, 22, rotatably connected thereto and located within the perimeter of the carriage.
Collins fails to disclose that the battery extends to a height above the operator platform. Wyse discloses that the battery (B) extends to a height above the operator platform 58 as shown in Figures 1 and 3. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Collins to make the battery extend to a height above the operator platform as taught by Wyse in order to allow for easier access by a user. 
Regarding claim 3 Collins discloses that the electric drive motor 62 is located rearward of the battery 290. Collins fails to disclose that the electric drive motor is located forward of the battery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the electric drive motor forward of the battery in order to address issues such as accessibility and maintenance. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7 Collins discloses the electric drive motor 62 drives the carriage by rotating the at least one wheel 23 rotatably connected to the front portion.
 	Regarding claim 11 Collins discloses a control box 38, connected to the load carrying frame and that includes at least one operator vehicle control.  Collins fails to disclose that the control box is located forward of the telescoping lift and operator platform. However, it would have been obvious to locate the control box forward of the telescoping lift and operator platform as the device would operate in the same manner regardless of the control box location, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 12 Collins discloses wherein the at least one operator vehicle control includes one or more of a steering wheel, a sync Down button, a horn, a coulomb meter, an Up button, a Down button, an emergency stop button, an accelerator or a key switch, as recited in column 5, lines 24-68 and column 6, lines 1-17.  
Regarding claim 13 Collins discloses wherein the operator platform requires the operator to stand while operating the vehicle, as best seen in Figure 1.  
Regarding claim 14 Collins discloses wherein the electric drive motor 62, is powered by the battery 290.  

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (4258825) and Wyse (4,484,663) as applied to claim 1 and further in view of Herrell (3934681).  Regarding claim 2, Collins as advanced above fails to disclose the telescoping lift including a gantry frame.  Herrell teaches the utility of wherein the telescoping lift includes a gantry frame structure, as best seen in Figure 2.  The use of a gantry frame telescoping lift is used in the art to allow heavy loads to be lifted more safely and efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the telescoping lift of Collins with a gantry telescoping frame as taught by Herrell so as to allow heavy loads to be lifted more safely and efficiently.  
Regarding claim 4 Herrell discloses wherein the gantry frame structure further comprises an inner gantry frame 50, a middle gantry frame 40, and an outer gantry frame 20, with the inner gantry frame being capable of sliding up and down vertically along the middle gantry frame, and the middle gantry frame being capable of sliding up and down vertically along the outer gantry frame, as best seen in Figures 2 and 6.  

Claims 5, 6, 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (4258825) and Wyse (4,484,663) as applied to claim 1 and further in view of Haverfield et al. (6174124).  Collins as advanced above fails to disclose a load carrying platform.  Haverfield et al. teaches the utility of a load carrying platform 90, is connected to the load carrying frame2Attorney Docket No. 3226-0002.02Application Serial No. 16/248,343Supplemental Preliminary Amendment and extends forward of the operator platform at a height above the electric drive motor and electric steering motor.  The use of a load carrying platform is used in the art to allow a user to organize and place tools on an easily accessible surface when not in use.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to attach to the load carrying frame of Collins a load carrying platform as taught by Haverfield et al. so as to allow a user to organize and place tools on an easily accessible surface when not in use.  
Regarding claim 6 Haverfield et al. discloses wherein the load carrying frame comprises at least one pivotal guard 43, 44, having a first position permitting lateral entry to and exit from the operator platform and a second position blocking entry to and exit from the operator platform.  The use of a pivotal guard is used in the art to prevent a user from falling from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lift vehicle of Collins with at least one pivotal guard as taught by Haverfield et al. so as to prevent a user from falling from the platform.
Regarding claim 8 Collins discloses operator controls (control box 38), as best seen in Figure 1, connected to the load carrying frame.  
Regarding claim 9 Haverfield et al. discloses wherein the load carrying frame extends relative to the operator platform at a height above the load carrying platform, but fails to disclose wherein the load carrying frame extends rearward relative to the operator platform. The examiner takes OFFICIAL NOTICE that it would be have been obvious to one of ordinary skill in the art to have the load carrying frame extends rearwardly relative to the operator platform so as to allow a user place tools on a platform that will not obstruct the view of a user.
Regarding claim 10 Haverfield et al. discloses further comprising at least two guards 43, 44, pivotally mounted on opposite lateral sides of the load carrying frame, with each guard being pivotally movable between at least a first position permitting entry to and exit from the operator platform, and a second position blocking entry to or exit from the operator platform.
 
    PNG
    media_image1.png
    874
    801
    media_image1.png
    Greyscale
  

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (4258825) in view of Albert (6378652) in view of Haverfield et al. (6174124).  Collins discloses a carriage 25, a telescoping lift 36, and a load carrying frame 20, as best seen in Figure 1; 
the carriage further comprising a front portion to which at least one front wheel 23, is rotatably connected; 4Attorney Docket No. 3226-0002.02 Application Serial No. 16/248,343 Supplemental Preliminary Amendment  
the carriage further comprising a rear portion to which at least two rear wheels 21, 22, are rotatably connected and to which the telescoping lift is connected; 
the load carrying frame being connected to and extending forward from the telescoping lift and having an operator platform 283, that is disposed between the front and rear portions of the carriage, with the load carrying frame 20 having front and rear vertical portions, extending upward from respective front and rear portions of the operator platform; 
a battery 290, a drive motor 62, and a steering motor 131a located at the front portion and forward of the operator platform 283 with the drive motor 62 rearward of the battery 290;
the operator platform 283 having entry to and exit from at least one lateral side thereof (as explained above); 
a guard 286, connected to the rear vertical portion (of 20), extending upward from the rear portion of the operator platform 283 of the load carrying frame (as best seen in Figures 1 and 2).
Collins  fails to disclose the drive motor is forward of the battery and wherein the guard is pivotally movable between at least a first position permitting entry to and exit from a lateral side of the operator platform, and a second position blocking entry to or exit from the lateral side of the operator platform.
Haverfield et al. teaches at least one guard 43, pivotally connected to the rear vertical portion (via the sides), wherein the at least one guard is pivotally movable between at least a first position permitting entry to and exit from a lateral side of the operator platform, and a second position blocking entry to or exit from the lateral side of the operator platform, as best seen in Figure 1. The use of a pivotal guard is used in the art to prevent a user from falling from the platform while also allowing access and exiting when necessary.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the guard of Collins with at least one pivotal guard as taught by Haverfield et al. so as to prevent a user from falling from the platform while also allowing access and exiting when necessary.  
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the electric drive motor forward of the battery in order to address issues such as accessibility and maintenance. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 20 Haverfield et al. discloses a load carrying platform 90, that is connected to and extends forward from the load carrying frame at a height above the drive motor and steering motor, as best seen in Figure 3.
Allowable Subject Matter
Claims 15-18 are allowed.
Response to Arguments
Applicant's arguments filed on 3/4/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding which side of the device of Collins is the front or the rear in claim 1, these terms are subjective based on the arbitrary orientation of a user. As such, either side could be the front or the rear. 
In response to applicant’s argument that Collins fails to disclose a “platform having entry to and exit from at least one lateral side thereof”, the examiner respectfully disagrees. As applicant has not described what is required for entry to and exit from a lateral side, a user could approach from a lateral side and climb in through the opening in the wall of the bucket, thus the entry and exit would be from a lateral side of the carriage. Furthermore, a user could climb over any side of the device for entry. 
In response to applicant’s argument that Collins fails to disclose the newly amended limitation of “the battery also extends to a height above the operator platform”, this is disclosed by newly applied reference Wyse, thus the argument is moot. 
In regard to claim 3 requiring “the electric drive motor is located forward of the battery”, this is addressed in the rejection above. 
Regarding claim 6, as discussed above, a user could approach the device and climb in through the opening from a lateral side, thus the entry could be considered a lateral entry as claimed. 
In response to applicant’s arguments regarding the Official Notice taken in claim 9, as stated above, the applicant’s reliance on front/rear is based solely on a user’s orientation within the device. A user would be able to operate the device of Collins facing either direction, thus the rejection is not based on mere conclusions, but rather the broadest reasonable interpretation of the claim language. 
In response to applicant’s argument regarding claim 10, as stated above, as applicant has not described what is required for entry to and exit from a lateral side, a user could approach from a lateral side and climb in through the opening in the wall of the bucket, thus the entry and exit would be from a lateral side of the carriage.
In response to applicant’s argument regarding claim 11, this is addressed in the rejection above. 
In response to applicant’s argument regarding claim 19, as stated above regarding claim 1, the terms front/rear are subjective based on the arbitrary orientation of a user. As such, either side could be the front or the rear. 
In response to applicant’s argument that Collins as modified by Albert does not teach a guard pivotally connected to the rear vertical portion of the load carrying frame, it is noted that Albert is not used to teach a pivotal guard, only locating the operation elements being located forward of the platform. 
In response to applicant’s argument that Haverfield does not teach access from a lateral side of the platform, as stated above, a user could approach from a lateral side and climb in through the opening, thus the entry and exit would be from a lateral side of the carriage.
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634